*324Coxcuering and Dissenting Opinion by
Me. Justice Bell :
The State Senate of Pennsylvania on June 17, 1960, adopted a resolution which in material parts reads as follows:
“Resolved, That the President Pro Tempore of the Senate appoint five members of the Senate who shall constitute a committee to investigate into the charges of election frauds in Philadelphia, and also investigate into the actions of the District Attorney of Philadelphia with respect thereto, and be it further
“Resolved, That the committee shall also investigate similar charges in any other county in which a district attorney has failed or refused to take action or has appeared to have acted in a negligent manner and the Chairman of the Committee has received written notice or complaint of such charges; and be it further
“Resolved, That the committee may hold hearings, take testimony and make its investigations at such places as it shall deem necessary within this Commonwealth. It may issue subpoenas . . .; and be it further
“Resolved, That the committee report its findings, together with its recommendations, for remedial legislation or other appropriate action as soon as possible.”
I am convinced that the Senate had power to pass this resolution. The Court of Common Pleas No. 6 of Philadelphia County held (1) that it had jurisdiction of a bill for an injunction to restrain the. Senate Committee, and (2) that the resolution was illegal and unconstitutional. Each of these conclusions was erroneous.
Rule 1503(c) of the Pennsylvania Rules of Civil Procedure provides: “An action against the head of an executive or administrative department, a departmental administrative board or commission or an inde*325pendent administrative board or commission, or an officer or instrumentality of the Commonwealth may be brought in and only in Dauphin County.”
A State Senator is an officer of the Commonwealth of Pennsylvania, an office which was created by Article XIV, §1 of the Constitution of Pennsylvania: Commonwealth v. Clark, 123 Pa. Superior Ct. 277, 187 A. 2d 236; Lamar v. United States, 241 U. S. 103; 81 C.J.S., §52; 42 Am. Jur., Public Officers, §20; Brown v. The Superior Court of the State of Arizona, 81 Ariz. 235, 303 P. 2d 990 (1956) ; Watson v. State Election Board, 302 P. 2d 134 (Okla. 1956) ; State ex rel. Stadter v. Patterson, 197 Ore. 1, 251 P. 2d 123 (1952); State ex rel. Grant v. Eaton, 114 Mont. 199, 133 P. 2d 588 (1943) ; Rich v. Industrial Accident Commission, 98 P. 2d 249, 36 Cal. App. 2d 628 (1940) ; Roberts v. Millikin, 200 Wash. 60, 93 P. 2d 393 (1939) ; In re Anderson, 164 Wis. 1, 159 N.W. 559 (1916). See also: Commonwealth ex rel. Foreman v. Hampson, 393 Pa. 467, 473, 143 A. 2d 369.
In Commonwealth v. Clark, supra, the defendant was a Senator of Pennsylvania at the time of the crimes for which he was indicted and convicted. The Superior Court, speaking through President Judge Keller, said (page 294) : “The defendant was an ‘officer of this Commonwealth’ within the meaning of the section, [§12 of the Criminal Code, Act of March 31, 1860, P. L. 382] . . . .”
Senators and members of the Legislature of Pennsylvania are required by the Constitution (Article VII, §1) to take an oath of office and the Constitutional provision directs: “The foregoing oath shall be administered by some person authorized to administer oaths, and in the case of State officers and judges of the Supreme Court, shall be filed in the office of the Secretary of the Commonwealth, . . . .”
*326In Lamar v. United States, supra, the Court said: . . the common understanding that a member of the House of Representatives was a legislative officer* of the United States was clearly expressed in the ordinary, as well as legal, dictionaries.”
We are all agreed that the Court of Common Pleas of Philadelphia, County could not consider the questions herein raised; they could only be determined in and by the proper Court in Dauphin County. The majority believes that this is so because venue exists only in Dauphin County. I believe that it is a question of jurisdiction, and jurisdiction and venue exist only in Dauphin County. In this connection the difference between venue and jurisdiction is therefore of little, if any, importance. However, this Court decided this exact question in Merner v. Department of Highways, 375 Pa. 609, 101 A. 2d 759. In that case a husband and wife filed a bill in equity in the Court of Common Pleas of Bucks County, praying for an injunction against the Department of Highways to restrain them from diversion of drainage water onto plaintiffs’ property. Mr. Justice Jones, speaking for a unanimous Court, sustained preliminary objections to the bill and said (pages 610, 611) : “The question in this case is one of jurisdiction. . . . Each of the defendants filed preliminary objections, questioning, inter alia, the jurisdiction of the court on the ground that, as to two of the defendants, viz., the Secretary of the Department of Highways of the Commonwealth and the State Public School Building Authority, the Court of Common Pleas of Dauphin County had exclusive jurisdiction. . . .
“Article I, Section 11, of the Pennsylvania Constitution provides that ‘Suits may be brought against the *327Commonwealth in such manner, in such courts and in such cases as the Legislature may by law direct.’ In an exercise of this express constitutional provision, the legislature by Act of May 28, 1931, P. L. 191, 12 PS §105, vested jurisdiction of actions against the Commonwealth in the Court of Common Pleas of Dauphin County. The procedure has since been carried forward and its scope specified with greater detail for equity practice by Equity Eule 1503(c) of the Pennsylvania Eules of Civil Procedure which provides that ‘An action against the head of an executive or administrative department, a departmental administrative board or commission or an independent administrative board or commission, or an officer or instrumentality of the Commonwealth may be brought in and only in Dauphin County.’
“The bill in the instant case was filed on June 30, 1952. The Equity Procedural Eules became effective one day later, viz., July 1, 1952: see Eule 1536. While, as a practical matter, it would make no difference in the result whether the question here involved were decided according to the provisions of the Act of 1931, supra, or in accordance with Equity Eule 1503(c), ....
“. . . We may not read into the cited Acts an inclusion of the Commonwealth as a party defendant especially when such jurisdiction has been otherwise statutorily prescribed.” (Page 613) See to the same effect Strank v. Mercy Hosp., 376 Pa. 305, 102 A. 2d 170; Hauger v. Hauger, 376 Pa. 216, 101 A. 2d 632; Gardner v. Allegheny County, 382 Pa. 88, 95, 114 A. 2d 491.
This Court has wisely decided, in view of the tremendous importance to the public of the questions involved, to point out that even if the action had been brought in Dauphin County the Legislature had the right to make a proper investigation of alleged voting frauds in Philadelphia.
*328The recent Constitutional Amendment of 1959, Article II, §4, as amended, provides that the General Assembly shall be convened in even numbered years and “The General Assembly shall not enact any laws, except laws raising revenue and laws making appropriations”. The lower Court held that a resolution was a law, and therefore no resolution could be passed in this Session of 1960 except for revenue purposes or the making of appropriations. This was clear error. The Legislature and separately each branch thereof continue to have the inherent and Constitutional authority to perform non-law making functions in this and in every Session of the Legislature, including, on the part of the Senate, the confirmation or rejection of executive nominations, the disposition of resolutions, and the conduct of investigations. The power and right of the Legislature and of each branch thereof to conduct proper investigations into matters involving the making or rejection of laws is basic and fundamental and is a power which should be liberally construed and sustained in the safeguarding and preservation of a Republican form of government. As Mr. Justice Frankfurter said in Tenney v. Brandhove, 341 U. S. 367, 377: “Investigations, whether by standing or special committees, are an established part of representative government. ...”
In brief, the Legislature has every power which is not specifically or by necessary implication prohibited or restricted by the Constitution: Likins’ Petition (No. 1), 223 Pa. 456, 72 A. 858; Collins v. Commonwealth, 262 Pa. 572, 106 A. 229; Commonwealth v. Wormser, 260 Pa. 44, 103 A. 500; Commonwealth ex rel. Attorney General v. Benn, 284 Pa. 421, 131 A. 253.
I differ strongly with the majority opinion that the Senate has no right or power to investigate “for the purpose of remedial legislation or other appropriate *329action” the actions of the District Attorney of Philadelphia with respect to charges of election frauds in Philadelphia and to investigate similar charges in any other county in which the District Attorney has failed or refused to take action or has appeared to have acted in a negligent manner, etc. The power of a Legislature to make a proper investigation of possible legislation is a basic fundamental right and power which the Legislature and each branch thereof possesses and in the interest of the public welfare must continue to possess unless prohibited or restricted by the Constitution. For example, the Legislature has the power to enact legislation dealing with the powers, functions, duties, restrictions and limitations (as well as the salary) of a duly elected or appointed District Attorney and to repeal laws and to consider and to pass amendments or new laws in connection therewith. These powers it has exercised on a myriad of occasions. If it has such power, and it undoubtedly has, then it follows as night follows day that it can conduct investigations which will aid it in wisely determining what, if any, legislation should be considered or enacted or altered or repealed. Many authorities support this wise position.
The majority has surprisingly decided that the Senate cannot investigate district attorneys who have “failed or refused to take action or have appeared to have acted in a negligent manner [in connection with election frauds].” We say “surprisingly” because neither of the parties argued or briefed, nor did they or the lower Court discuss or even consider the distinction and the exclusion made by the majority with respect to district attorneys. This is not an investigation for purposes of impeachment; this is an investigation for purposes of remedial or appropriate legislation of the conduct of district attorneys who have failed *330or refused, or who have apparently failed or refused, to take action in connection Avith alleged election frauds. The majority correctly asserts that the Legislature cannot constitutionally suspend or remove from office a district attorney since he is a constitutional officer Avho is punishable in accordance Avith the Constitution for any misfeasance or malfeasance in office. IIoAvever, the majority has completely missed the point. This is not an attempt, we repeat, to remove from of-, fice or constitutionally punish the District Attorney of Philadelphia. This, by the clear terms of the Senate’s resolution, is an investigation of alleged negligent conduct by district attorneys for the purpose of remedial legislation or other appropriate legislative action. The legislature is one of the three great branches of our Republican form of GoATernment. It can do anything Avhich it is not expressly or by necessary implication prohibited from doing by the Constitution. One of its most important functions is the poAver of investigation for purposes of legislation — initial, amendatory, remedial or repealing legislation.
Not only is there no authority of any kind Avliatsoever to support the majority’s opinion on this branch of the case, but the laAV has been to the contrary for nearly one hundred years. Commonwealth v. McHale, 97 Pa. 397, 406; Commonwealth v. Lehman, 309 Pa. 486, 491-492, 164 A. 526; Dauphin County Grand Jury Investigation (No. 8), 332 Pa. 358, 362-363, 2 A. 2d 809; Commonwealth v. Havrilla, 38 Pa. Superior Ct. 292, 295; Commonwealth ex rel. v. Irvin, 110 Pa. Superior Ct. 387, 393, 168 A. 888.
In Commonwealth v. McHale, 97 Pa., supra, defendants Avere indicted in connection Avith election frauds. A motion to quash the indictment because it Avas signed by a man who Avas specially appointed by the Court to try the cases and Avas not signed by the district attor*331ney, was overruled. Defendant’s counsel in that case contended for the proposition which is herein adopted by the majority, namely, that the Constitution protects a duly elected district attorney and prevents his removal. Mr. Justice (later Chief Justice) Paxson, speaking for a unanimous court, said: “. . . The appointment appears to have been regularly made in accordance with the provisions of said act, .... But it is said the appointment was illegal because the Constitution adopted since the act of 1866 Avas passed, makes the district attorney a constitutional officer, and as such he cannot be stripped of his poAvers by the legislature. There is little force in this suggestion. While the legislature may not abolish the office, it can control the officer. They can regulate the performance of his duties, and punish him for misconduct, as in the case of other officers. And Avhere he neglects or refuses to act, or Avhere, from the circumstances of a given case, it is improper and indelicate for him to act, it is competent for the legislature to afford a remedy. . . .”
In Commonwealth v. Lehman, 309 Pa., supra, the defendant objected to the authority of a trial court to request the attorney general to appoint an attorney to supersede the district attorney for the preparation and trial of that case. The Court dismissed the objections and Mr. Justice Linn, speaking for a unanimous court, said (pp. 491-492) : “. . . As the Constitution does not prescribe the duties of the district attorney, it has been held that the legislature may regulate the performance- of the duties of the office and provide for cases in which it would be improper for the elected officer to act: Com. v. McHale, 97 Pa. 397; Com. v. Havrilla, 38 Pa. Superior Ct. 292; see, also Snyder’s Case, 301 Pa. 276, 152 A. 33.”
*332In Dauphin County Grand Jury Investigation (No. 8), 332 Pa., supra, Mr. Justice (later Chief Justice) Stern said (pages 362-363) : “. . . And, while it is true that district attorneys are constitutional officers (Constitution, Article XIV, section 1), it is well established that since the Constitution does not prescribe the duties of the district attorney the legislature may regulate the performance of such duties and provide for cases in which it would be improper for the elected officer to act: Commonwealth v. McHale, 97 Pa. 397, 406; Commonwealth v. Havrilla, 38 Pa. Superior Ct. 292, 295; Commonwealth v. Lehman, 309 Pa. 486, 491, 492.”
A contention similar to the position taken by the majority in this case was made in Commonwealth v. Havrilla, 38 Pa. Superior Ct., supra. In that case the Court dismissed a motion to quash the indictment because it was signed by a special district attorney who had been appointed by the attorney general to supersede the elected district attorney. This supersession was authorized by the Act of May 2, 1905, and it was unsuccessfully contended that this Act was unconstitutional. The Superior Court said (page 295) : “It is claimed that as the district attorney is a constitutional officer this act deprives him of his power. The argument presents the distinction between elected and appointed officers and contends that elective officers can only be removed by the governor for reasonable cause after due notice and full hearing on the address of two-thirds of the senate, and that because the district attorney is recognized in the constitution as a county officer his duties may not be controlled by the legislature. This view of the case overlooks the fact, however, that the constitution does not prescribe the duties of the district attorney. The legislature may not abolish the office, hut it may regulate the method *333of its administration. Cases may arise where by reason of personal interest or relationship or other sufficient consideration it would be highly improper for the district attorney to act. This has been taken notice of by the legislature and provision made for conducting the prosecution in such cases. This does not violate any right of the district attorney, nor impinge against any provision of the constitution. Such was the decision in Commonwealth v. McHale, 97 Pa. 397.”
Not only do the aforesaid cases refute the position taken by the majority opinion,, but the statutes of Pennsylvania disclose that the legislature has regulated or prescribed in more than a score of ways the powers, duties and limitations of a district attorney. Under the theory of the majority opinion, the legislature either could not enact any laws prescribing or regulating the powers, duties and limitations of a district attorney because of the fact that he is a constitutional officer, or the legislature could not investigate any actions or conduct of district attorneys even for the purpose of legislation. It seems absolutely clear to me that if the legislature has a right to legislate on a subject it has a right to investigate that subject, and if it has, as we have seen it does have, the right to legislate with respect to the powers, privileges and duties of a district attorney it necessarily follows that in the interest and for the purpose of wise legislation and good government it possesses and must possess the inherent basic fundamental right of investigation.
To pile Pelion on Ossa, there are additional authorities which by analogy and necessary implication support the right and power of a legislature to investigate a district attorney.
In Commonwealth ex rel. Minerd v. Margiotti, 325 Pa. 17, 188 A. 524, Mr. Justice (later Chief Justice) Schaffer, speaking for a unanimous court, said *334(pages 30-31) : “We conclude from the review of decided cases and historical and other authorities that the Attorney General of Pennsylvania is clothed with the powers and attributes which enveloped Attorneys General at common law, including the right to investigate criminal acts, to institute proceedings in the several counties of the Commonwealth, to sign indictments, to appear before the grand jury and submit testimony, to appear in court and to try criminal cases on the Commonwealth’s behalf, and, in any and all these activities to supersede and set aside the district attorney when in the Attorney General’s judgment [reasonably exercised] such action may be necessary.”
This decision and opinion was cited and quoted with approval in Dauphin County Grand Jury Investigation (No. 1), 332 Pa. 289, 298, 2 A. 2d 783 (opinion by Mr. Chief Justice Kephart) ; Dauphin County Grand Jury Investigation (No. 3), 332 Pa. 358, 362, 2 A. 2d 809 (opinion by Mr. Justice Stern) ; Margiotti Appeal, 365 Pa. 330, 332, 75 A. 2d 465; Commonwealth ex rel. Margiotti v. Orsini, 368 Pa. 259, 262, 81 A. 2d 891; Commonwealth v. Fudeman, 396 Pa. 236, 238, 152 A. 2d 428.*
Since the authorities have iterated and reiterated that an attorney general, who is only an appointed state officer, can investigate a district attorney’s (a) failure to act in the performance of his duties, and (b) his duties and his actions and his conduct as district attorney, it seems to clearly follow that the legislature, which we repeat is one of the three great branches of our Government, and far superior to an attorney general, would likewise have the right and *335power to investigate a district attorney’s actions and alleged failure to act for tlie purpose of considering appropriate legislation.
For the aforesaid reasons I would sustain the Senate resolution and a proper investigation conducted thereunder, and I would vacate the decree entered hy the lower Court and dismiss plaintiff’s bill of complaint.

 Italics throughout, ours.


 Mr. Justice Mvsmanno in his dissenting opinion in Commonwealth v. Fudeman, 396 Pa., also recognized the right of the legislature to legislate with respect to a district attorney and even to provide for his supersession. See pages 260 and 261.